UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2016 Date of reporting period :	March 1, 2015 — February 29, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Floating Rate Income Fund Annual report 2 | 29 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Financial statements 19 Federal tax information 48 About the Trustees 50 Officers 52 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Floating-rate loans may reduce, but not eliminate, interest-rate risk. These loans are typically secured by specific collateral or assets of the issuer. (Holders of the loan, such as the fund, have a priority claim on those assets in the event of the issuer’s default or bankruptcy.) Value of collateral may be insufficient to meet the issuer’s obligations, and the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Since the start of the year, stock markets around the world have experienced heightened volatility in response to a challenging investment environment. Many factors have fueled the market swings, including record low oil prices, fears of a global recession, China’s continued economic slowdown, and divergent monetary policies from central banks. Recently, within fixed-income markets, investors have generally sought traditional “safe havens” of higher-quality bonds. In the United States, economic growth is positive, but remains tepid compared with past recoveries. Unemployment continues to fall, consumer spending is showing strength, and the housing market has been recovering. Moreover, the Federal Reserve has stated that its pace of interest-rate increases will be “gradual.” Although today’s conditions may seem challenging, Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from a team of global equity research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended February 29, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * These returns are from 8/31/04 to 2/29/16 because only data from the month-end following the fund’s inception date (8/4/04) are available. † The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s classAshares. 4 Floating Rate Income Fund Interview with your fund’s portfolio manager Paul, what was the market environment like for floating - rate bank loans during the 12months ended February29, 2016? Bank loans registered a negative total return for the period, but easily outpaced high-yield bonds. Loan indexes posted positive results for four of the first five months of the period, aided by investor demand for higher-yielding securities amid low bond yields globally coupled with relatively light loan supply. Robust demand from collateralized loan obligations [CLOs] and moderating retail fund outflows also bolstered the asset class. [CLOs are structured investment vehicles in which business loans are pooled to create a diversified income stream. CLO issuers typically use bank loans to create these pools.] Compared with high-yield bonds, bank loans benefited from having considerably less exposure to commodity-related sectors during a period when the prices of oil and other commodities generally declined. The tide shifted during August and September, however, as investors broadly retreated from riskier assets on concern about slowing economic growth in China and the potential impact the slowdown there could have on other economies. The loan market was essentially flat in October, failing to rally alongside equities and high-yield bonds. Loans were held back by questions regarding the relative value of loans versus high-yield bonds, less concern about interest-rate risk, and negative developments in the health-care This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 2/29/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Floating Rate Income Fund 5 industry. Loans resumed their downward slide in November and December, hampered by anemic retail demand and reduced CLO formation. Retail outflows from loan funds accelerated in December despite the widely anticipated rate hike by the Federal Reserve on December16. Loan prices remained under pressure in January and early February, amid a sharp selloff in equities and credit, but largely avoided the volatility gripping the financial markets. New CLO origination continued to weaken amid market turbulence and concern about new loan-market regulations that are expected later in 2016. Declining yields on U.S. Treasuries during this period, along with market perception that the Fed was unlikely to implement any further rate increases in the near term, continued to dampen retail investor demand for the asset class. Overall, despite their negative performance for the period, loans proved to be a better alternative for high-yield investors, as they declined by less than half the amount of high-yield bonds. Reflecting heightened investor risk aversion, higher-quality split Baa-rated and Ba-rated loans generated the best relative performance within the fund’s benchmarks, while lower-quality Caa-rated bonds were the worst performers. [Split-rated bonds are those that receive slightly different credit ratings from the major rating agencies.] From an industry perspective, the top performers included more-defensive groups, such as consumer products, housing, and food/beverages. Conversely, energy and metals/mining were by far the poorest performers, registering sizable double-digit declines. That said, these two sectors combined accounted for only 6%, on average, of the fund’s primary Credit qualities are shown as a percentage of net assets as of 2/29/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Floating Rate Income Fund benchmark, compared with 15% to 20% in high-yield bond indexes. For investors who may be new to the fund, can you explain how floating - rate bank loans and high - yield bonds differ? Many corporations issue both bank loans and high-yield bonds. Bank loans are secured by the issuer’s assets, giving loans a senior position in the firm’s capital structure, whereas high-yield bonds are usually unsecured. This means that in the event of bankruptcy, bank-loan investors will typically be paid back before bondholders, if any assets remain available for distribution. Historically, when bankruptcy occurs, bank-loan investors have been repaid more of their principal than holders of high-yield bonds or other debt instruments. The measurement of such repayments is called the “recovery rate.” The coupons, or stated interest rates, on bank loans are linked to the London Interbank Offered Rate [LIBOR] — a widely used benchmark for short-term lending among banks — and adjust higher or lower at frequent intervals. In a rising-rate environment, this feature can potentially make bank loans less subject to interest-rate risk versus longer-term investment-grade or high-yield bonds that carry fixed coupons. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/29/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Floating Rate Income Fund 7 The fund outpaced its primary benchmark and the average return of its Lipper peer group. What factors aided its relative performance? From a sector perspective, positioning in utilities, metals/mining, and gaming/lodging/leisure, along with solid security selection in industrials, were the biggest relative contributors. In terms of individual holdings, underweighting or not holding several underperforming index components provided the biggest boost to the fund’s relative results. These included bankrupt electric utility Energy Future Intermediate Holdings; dry bulk commodities shipper Dryships; Seadrill Partners, which provides drill-ships to energy exploration and production companies; and coal mine operator Murray Energy. An overweight in Yonkers Racing also was a leading contributor. The New York-based casino operator was aided by improving regional gaming trends, as well as increasing clarity about the competitive environment amid expanded gaming in the state of New York. Which areas hampered the fund’s performance versus the primary benchmark? At the sector/industry level, adverse security selection in energy and technology were the primary detractors. Looking at individual holdings, a number of underperforming energy-related loans issued by companies such as Chesapeake Energy, Paragon Offshore, and Samson Investment Company — the latter of which defaulted during the period — worked against the fund’s relative return. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Floating Rate Income Fund What is your outlook for the bank - loan market over the coming months? We believe the U.S. economy may continue to grow at a rate near 2% over the next year. Additionally, we expect that the Fed will continue to raise its target for short-term interest rates in 2016 if economic data indicate that it is appropriate to continue normalizing monetary policy. We believe, however, that these increases will likely occur at a slower pace than in past economic cycles. Moreover, we think the magnitude of tightening will depend on a variety of factors, including employment levels, inflation, oil prices, U.S. dollar strength, and financial market volatility. Despite improvement in U.S. economic growth, bank-loan funds experienced net outflows of $4.5 billion for the 12-month reporting period. Furthermore, new issuance of leveraged loans in 2015 was substantially below 2014’s level. Taken together, these factors created a certain amount of disruption in the market’s supply/demand environment. In order to better position the fund for these conditions, as well as for what we expect will be continued bouts of volatility, we plan to maintain a slightly higher-than-normal cash allocation in the portfolio. We think the fundamental backdrop for bank loans remains supportive overall. The 12-month default rate was 1.9% at period-end, which is still meaningfully below historical norms, and the majority of defaults that occurred were in commodity-related sectors, such as energy and metals/mining. What’s more, interest-coverage ratios — a measure of companies’ ability to pay interest on their debt — and liquidity levels remained high for most issuers. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Booth School of Business at the University of Chicago and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Floating Rate Income Fund 9 IN THE NEWS To remain in the European Union or to leave the European Union? That is the question British voters will answer when they head to polls on June23. After months of debate, the question of a “Brexit,” shorthand for Britain’s possible exit from the 28-nation European Union (EU), will go before British voters in a referendum vote. Brexit supporters believe that departure from the Brussels-based partnership will help better serve Britain’s national interests on financial issues, immigration, and other matters. Brexit opponents argue that Britain’s EU membership affords the country certain benefits, including bargaining powers on issues of trade and defense. They also warn of dire economic consequences for Britain if a departure takes place, including negative effects on both the country’s currency and its credit rating. For the EU, the loss of Britain —the EU’s second-largest economy —would potentially weaken the union at a time when it is struggling with various issues, including slowing economic growth and an ongoing refugee crisis. 10 Floating Rate Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/16 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 3.05% 2.96% 2.70% 2.70% 2.28% 2.28% 2.94% 2.88% 2.79% 3.29% 10 years 32.84 31.51 28.53 28.53 23.23 23.23 31.62 30.63 29.56 36.38 Annual average 2.88 2.78 2.54 2.54 2.11 2.11 2.79 2.71 2.62 3.15 5 years 13.04 11.91 11.91 11.91 8.87 8.87 12.76 11.91 11.63 14.47 Annual average 2.48 2.28 2.28 2.28 1.71 1.71 2.43 2.28 2.23 2.74 3 years 2.24 1.22 1.62 1.62 0.07 0.07 2.08 1.32 1.47 3.02 Annual average 0.74 0.40 0.54 0.54 0.02 0.02 0.69 0.44 0.49 1.00 1 year –3.74 –4.70 –3.82 –4.74 –4.35 –5.28 –3.79 –4.51 –3.87 –3.49 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which, for class B shares, is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Floating Rate Income Fund 11 Comparative index returns For periods ended 2/29/16 Lipper Loan Barclays U.S. High S&P/LSTA Leveraged Participation Funds Yield Loan Index* Loan Index (LLI)† category average‡ Annual average (life of fund) — 4.24% 2.86% 10 years 49.87% 48.76 29.89 Annual average 4.13 4.05 2.62 5 years 13.90 14.09 11.15 Annual average 2.64 2.67 2.13 3 years 3.30 3.66 1.39 Annual average 1.09 1.21 0.45 1 year –4.01 –3.54 –4.17 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s class A shares. † These returns are from 8/31/04 to 2/29/16 because only data from the month-end following the fund’s inception date (8/4/04) are available. ‡ Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/29/16, there were 211, 172, 112, 50, and 35 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,802 and $12,323, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $13,063. A $10,000 investment in the fund’s class R and Y shares would have been valued at $12,956 and $13,638, respectively. 12 Floating Rate Income Fund Fund price and distribution information For the 12-month period ended 2/29/16 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.347027 $0.330374 $0.285010 $0.342720 $0.326259 $0.367891 Capital gains — Return of capital* 0.015573 0.014826 0.012790 0.015380 0.014641 0.016509 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/28/15 $8.79 $8.88 $8.78 $8.78 $8.79 $8.86 $8.78 $8.80 2/29/16 8.11 8.19 8.11 8.11 8.11 8.17 8.11 8.12 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 3.97% 3.94% 3.77% 3.23% 3.92% 3.89% 3.72% 4.22% Current 30-day SEC yield 2 N/A 4.26 4.10 3.55 N/A 4.22 4.05 4.55 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. * See page 48. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 3.29% 3.20% 2.94% 2.94% 2.51% 2.51% 3.18% 3.11% 3.02% 3.53% 10 years 36.15 34.78 31.77 31.77 26.14 26.14 34.74 33.73 32.62 39.76 Annual average 3.13 3.03 2.80 2.80 2.35 2.35 3.03 2.95 2.86 3.40 5 years 16.51 15.34 15.21 15.21 12.21 12.21 16.07 15.20 14.92 17.98 Annual average 3.10 2.90 2.87 2.87 2.33 2.33 3.03 2.87 2.82 3.36 3 years 4.38 3.34 3.63 3.63 2.05 2.05 4.10 3.32 3.48 5.18 Annual average 1.44 1.10 1.20 1.20 0.68 0.68 1.35 1.09 1.15 1.70 1 year –1.02 –2.01 –1.34 –2.28 –1.77 –2.72 –1.19 –1.93 –1.39 –0.77 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Floating Rate Income Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 2/28/15 0.99% 1.19% 1.74% 1.04% 1.24% 0.74% Annualized expense ratio for the six-month period ended 2/29/16* 1.03% 1.23% 1.78% 1.08% 1.28% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/15 to 2/29/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.02 $6.00 $8.67 $5.27 $6.24 $3.81 Ending value (after expenses) $961.00 $961.10 $958.40 $961.80 $960.90 $963.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Floating Rate Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/29/16, use the following calculation method. To find the value of your investment on 9/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.17 $6.17 $8.92 $5.42 $6.42 $3.92 Ending value (after expenses) $1,019.74 $1,018.75 $1,016.01 $1,019.49 $1,018.50 $1,020.98 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Floating Rate Income Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays U.S. High Yield Loan Index is an unmanaged index that provides broad and comprehensive total return metrics of the universe of U.S. dollar-denominated, syndicated term loans. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/LSTA Leveraged Loan Index (LLI) is an unmanaged index of U.S. leveraged loans. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 16 Floating Rate Income Fund Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2016, Putnam employees had approximately $457,000,000 and the Trustees had approximately $123,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Floating Rate Income Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Floating Rate Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Floating Rate Income Fund 19 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust We have audited the accompanying statement of assets and liabilities of Putnam Floating Rate Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of February 29, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of February 29, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Floating Rate Income Fund as of February 29, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts April 8, 2016 20 Floating Rate Income Fund The fund’s portfolio 2/29/16 SENIOR LOANS (80.5%)* c Principal amount Value Advertising and marketing services (0.3%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2022 $2,090,000 $1,881,000 Automotive (1.2%) FCA US, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 3,144,000 3,116,490 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 4,932,638 4,201,991 Basic materials (6.8%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,129,734 2,097,788 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,105,016 1,088,441 Axalta Coating Systems US Holdings, Inc. bank term loan FRN 3 3/4s, 2020 3,552,174 3,509,040 Beacon Roofing Supply, Inc. bank term loan FRN Ser. B, 4s, 2022 2,992,500 2,971,927 Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 4,178,403 4,035,639 GCP Applied Technologies, Inc. bank term loan FRN Ser. B, 5 1/4s, 2022 2,000,000 2,002,500 Hanson Building Products North America bank term loan FRN 6 1/2s, 2022 3,471,256 3,145,826 HD Supply, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 2,992,500 2,922,924 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 2,306,366 2,238,905 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 2,091,287 2,074,731 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 893,713 886,637 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2022 3,980,000 3,663,260 Orion Engineered Carbons GmbH bank term loan FRN Ser. B, 5s, 2021 (Germany) 2,736,283 2,720,891 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 760,000 Quikrete Cos., Inc. (The) bank term loan FRN 7s, 2021 1,768,421 1,740,789 Solenis International LP bank term loan FRN 7 3/4s, 2022 2,000,000 1,583,334 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 4,835,800 2,901,480 Univar, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,995,000 2,831,524 Biotechnology (1.7%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 3,875,938 3,740,280 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 2,000,000 1,911,250 Pharmaceutical Product Development, LLC bank term loan FRN 4 1/4s, 2022 5,308,325 5,166,327 Broadcasting (3.9%) Gray Television, Inc. bank term loan FRN Ser. C, 4 1/4s, 2021 1,000,000 994,167 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 7,105,000 4,595,159 Media General, Inc. bank term loan FRN 4s, 2020 2,717,813 2,708,980 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 3,909,722 3,819,310 Townsquare Media, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,797,566 2,746,278 Floating Rate Income Fund 21 SENIOR LOANS (80.5%)* c cont. Principal amount Value Broadcasting cont. Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 $4,580,134 $4,519,067 Univision Communications, Inc. bank term loan FRN 4s, 2020 5,941,250 5,772,917 Building materials (1.8%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 2,917,931 2,742,855 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 1,052,343 1,034,803 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 3,735,638 3,673,376 Nortek, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 4,452,497 4,274,397 Capital goods (5.3%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 2,829,195 2,740,783 Berry Plastics Corp. bank term loan FRN Ser. F, 4s, 2022 3,704,286 3,677,893 Berry Plastics Group, Inc. bank term loan FRN Ser. E, 3 3/4s, 2021 1,812,222 1,780,735 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 4,500,817 3,938,215 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 2,640,000 2,576,199 Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 3,335,000 3,322,494 Milacron, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 1,320,548 1,290,836 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 2,913,590 2,902,300 Terex Corp. bank term loan FRN Ser. B, 4 1/2s, 2022 4,000,000 3,880,000 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 3,882,524 3,759,809 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 2,233,936 2,128,756 Trinseo Materials Operating SCA bank term loan FRN Ser. B, 4 1/4s, 2021 (Luxembourg) 1,990,000 1,935,275 Commercial and consumer services (1.0%) Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 2,010,879 1,986,246 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 4,698,290 4,552,643 Communication services (7.7%) Altice Financing SA bank term loan FRN Ser. B, 5 1/4s, 2022 (Luxembourg) 1,990,000 1,932,788 Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,007,000 1,620,026 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 2,699,159 2,536,534 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 1,206,988 1,105,399 CCO Safari III, LLC bank term loan FRN Ser. I, 3 1/2s, 2023 4,000,000 3,968,572 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 1,098,012 1,072,545 CSC Holdings, LLC bank term loan FRN Ser. B, 5s, 2022 5,000,000 4,958,335 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,839,628 1,647,234 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 5,000,000 4,932,290 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 3 1/2s, 2022 1,035,000 1,020,984 LTS Buyer, LLC bank term loan FRN 8s, 2021 158,125 151,932 LTS Buyer, LLC bank term loan FRN Ser. B, 4s, 2020 4,387,500 4,265,014 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 1,276,402 1,226,506 22 Floating Rate Income Fund SENIOR LOANS (80.5%)* c cont. Principal amount Value Communication services cont. Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) $1,104,261 $1,061,095 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 5,925,000 5,809,794 T-Mobile USA, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 1,000,000 1,000,139 Telesat Canada bank term loan FRN Ser. B, 3 1/2s, 2019 (Canada) 3,646,875 3,573,938 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. F, 3 1/2s, 2023 (United Kingdom) 1,683,303 1,631,121 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 4,218,125 4,029,630 Zayo Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2019 1,650,000 1,620,536 Consumer (0.1%) Spectrum Brands, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 844,034 841,529 Consumer staples (8.4%) Blue Ribbon, LLC bank term loan FRN 9 1/4s, 2022 1,000,000 970,000 Blue Ribbon, LLC bank term loan FRN 5 3/4s, 2021 2,734,177 2,693,165 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 4,688,490 4,410,111 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2020 1,622,367 1,427,683 Coty, Inc. bank term loan FRN Ser. B, 3 3/4s, 2022 1,666,667 1,656,250 D.E Master Blenders 1753 NV bank term loan FRN Ser. B, 4 1/4s, 2022 (Netherlands) 2,425,004 2,374,988 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 740,000 Del Monte Foods, Inc. bank term loan FRN 4.263s, 2021 3,018,400 2,862,448 Galleria Co. bank term loan FRN Ser. B, 3 3/4s, 2022 3,333,333 3,312,500 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 1,945,000 1,904,155 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 1,120,000 1,075,200 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,466,250 1,429,594 JBS USA, LLC bank term loan FRN 2 3/4s, 2022 2,500,000 2,428,125 Landry’s, Inc. bank term loan FRN Ser. B, 4s, 2018 3,999,232 3,971,237 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 4,240,186 4,091,780 Maple Holdings Acquisition Corp. bank term loan FRN Ser. B, 5 1/4s, 2023 4,800,000 4,704,000 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 5,944,377 5,912,176 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,405,943 2,393,913 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,900,000 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 1,995,000 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 1,412,755 1,390,681 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 2,669 2,615 Energy (0.7%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 1,850,000 296,000 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 2,486,333 1,156,145 Paragon Offshore Finance Co. bank term loan FRN Ser. B, 3 3/4s, 2021 (Cayman Islands) 4,937,500 1,024,531 Floating Rate Income Fund 23 SENIOR LOANS (80.5%)* c cont. Principal amount Value Energy cont. Samson Investment Co. bank term loan FRN 6 1/4s, 2018 (In default) † $4,000,000 $65,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,163,531 1,637,073 Vantage Drilling International bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) (In default) † 814,125 134,331 Vantage Drilling International bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) (In default) † 2,655,705 438,191 Financials (4.2%) Alliant Holdings I, LLC bank term loan FRN Ser. B, 4 1/2s, 2022 3,980,000 3,841,946 Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 4,861,503 4,083,662 Capital Automotive LP bank term loan FRN 6s, 2020 2,500,000 2,437,500 HUB International, Ltd. bank term loan FRN Ser. B, 4s, 2020 5,373,044 5,127,899 iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 390,837 385,952 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 3,641,261 3,550,230 USI, Inc./NY bank term loan FRN Ser. B, 4 1/4s, 2019 3,880,675 3,750,917 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 4,407,978 3,625,562 Gaming and lottery (8.0%) Amaya Holdings BV bank term loan FRN 5s, 2021 (Netherlands) 2,962,613 2,735,789 American Casino & Entertainment Properties, LLC bank term loan FRN 5s, 2022 4,975,000 4,925,250 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 5,733,949 4,992,119 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10 3/4s, 2017 671,625 550,733 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,115,000 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 4,975,000 4,950,125 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 (Canada) 3,910,000 2,882,650 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 1,927,940 1,903,037 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 826,260 815,587 Marina District Finance Co., Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 602,500 601,370 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,675,000 3,642,844 ROC Finance, LLC bank term loan FRN 5s, 2019 6,117,996 5,495,998 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 6,435,000 5,852,633 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 4,522,225 4,448,739 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 1,935,000 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,519,227 3,479,635 Health-care services (4.3%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B, 4 1/2s, 2023 3,500,000 3,500,000 Acadia Healthcare Co., Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,475,000 2,466,751 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4s, 2021 5,445,151 5,165,237 24 Floating Rate Income Fund SENIOR LOANS (80.5%)* c cont. Principal amount Value Health-care services cont. Envision Healthcare Corp. bank term loan FRN Ser. B, 4 1/4s, 2018 $3,938,110 $3,921,373 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 4,791,080 4,656,331 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 5,025,182 4,897,984 Surgical Care Affiliates, LLC bank term loan FRN Ser. B, 4 1/4s, 2022 2,977,500 2,959,823 Homebuilding (0.9%) Realogy Group, LLC bank term loan FRN 4.4s, 2016 159,004 156,619 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 5,810,988 5,750,455 Leisure (0.7%) Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 4,836,508 4,667,231 Lodging/Tourism (1.9%) Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,151,775 3,259,143 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 5,432,801 5,394,321 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 3,525,981 3,511,877 Media (0.6%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 5,666,386 3,867,308 Medical technology (2.6%) ConvaTec, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 4,143,747 4,057,420 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 3,823,928 3,732,426 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 4,413,195 3,769,147 Sterigenics-Nordion Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2022 4,987,500 4,750,594 Pharmaceuticals (3.4%) Akorn, Inc. bank term loan FRN Ser. B, 6s, 2020 4,776,675 4,752,791 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.188s, 2021 3,578,158 3,563,398 Horizon Pharma, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 3,980,000 3,800,900 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 6,291,532 5,973,809 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BD, 3 1/2s, 2019 1,918,785 1,815,651 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 1,918,785 1,800,060 Publishing (0.1%) SuperMedia, Inc. bank term loan FRN 11.6s, 2016 1,562,571 470,724 Retail (7.1%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 6,260,938 5,740,497 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 3,970,000 3,761,575 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 4,319,393 3,606,693 Floating Rate Income Fund 25 SENIOR LOANS (80.5%)* c cont. Principal amount Value Retail cont. Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 $803,607 $801,598 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,931,733 1,292,536 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 4,169,631 4,122,723 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 3,607,288 3,345,759 Leslie’s Poolmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,841,622 2,735,061 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 7,297,535 6,106,212 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 6,750,000 6,601,500 PetSmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 3,043,244 2,943,492 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 1,825,000 1,699,531 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 2,644,998 2,466,461 Technology (5.2%) Avago Technologies Cayman Finance, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2022 (Cayman Islands) 5,200,000 5,110,628 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,114,363 1,412,659 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 2,469,058 1,464,974 BMC Software, Inc. bank term loan FRN 5s, 2020 4,726,389 3,769,295 CommScope, Inc. bank term loan FRN Ser. B, 3 3/4s, 2022 3,990,000 3,941,374 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 3,177,644 3,158,226 First Data Corp. bank term loan FRN 4.212s, 2021 1,541,750 1,518,624 First Data Corp. bank term loan FRN Ser. B, 3.962s, 2022 1,000,000 974,500 First Data Corp. bank term loan FRN Ser. B, 3.712s, 2018 4,000,000 3,945,716 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 3,526,141 3,237,438 NXP BV bank term loan FRN Ser. B, 3 3/4s, 2020 (Netherlands) 2,900,000 2,891,390 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,423,804 1,563,353 Transportation (0.7%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 4,666,550 4,424,473 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 341,087 303,567 Utilities and power (1.9%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 2,340,000 2,184,975 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,763,925 1,646,330 Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 1,761,417 1,752,061 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 5,570,000 4,449,038 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 6,830,362 1,955,191 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 70,101 20,066 Total senior loans (cost $564,804,468) 26 Floating Rate Income Fund CORPORATE BONDS AND NOTES (13.3%)* Principal amount Value Basic materials (1.6%) ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) $1,288,000 $1,352,400 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,600,000 1,676,000 Cemex SAB de CV 144A company guaranty sr. sub. FRN 5.372s, 2018 (Mexico) 1,500,000 1,434,375 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 757,000 429,598 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 1,704,000 1,312,080 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,000,000 927,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/8s, 2017 640,000 636,800 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,500,000 1,432,500 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 1,126,000 1,052,810 Capital goods (0.5%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,250,000 1,225,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 686,000 730,590 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 1,250,000 1,257,813 Communication services (2.1%) Altice Financing SA 144A company guaranty sr. notes 7 7/8s, 2019 (Luxembourg) 1,600,000 1,665,668 AT&T, Inc. sr. unsec. unsub. FRN 1.533s, 2020 2,000,000 1,970,078 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,220,324 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 1,900,000 1,729,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,062,000 1,069,965 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 1,000,000 602,500 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,000,000 2,076,200 T-Mobile USA, Inc. company guaranty sr. unsec. bonds 6.542s, 2020 1,500,000 1,552,500 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 1,500,000 1,368,750 Consumer cyclicals (1.7%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 740,000 673,400 CalAtlantic Group, Inc. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,097,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 1,000,000 877,500 Ford Motor Credit Co., LLC sr. unsec. unsub. FRB 1.549s, 2019 2,150,000 2,062,005 General Motors Financial Co., Inc. company guaranty sr. unsec. FRN 2.182s, 2020 2,275,000 2,220,903 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRB 2.682s, 2019 463,000 460,579 Floating Rate Income Fund 27 CORPORATE BONDS AND NOTES (13.3%)* cont. Principal amount Value Consumer cyclicals cont. GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 $2,000,000 $2,012,500 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,000,000 787,500 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 712,000 729,800 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 160,000 163,200 Consumer staples (0.7%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.9s, 2019 3,000,000 3,028,206 Hertz Corp. (The) company guaranty sr. unsec. notes 4 1/4s, 2018 1,298,000 1,278,530 Energy (0.2%) CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,120,500 397,778 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 1,800,000 702,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 1,000,000 111,250 Financials (3.6%) Ally Financial, Inc. company guaranty sr. unsec. notes 4 3/4s, 2018 2,000,000 2,037,500 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,250,000 1,285,938 Citigroup, Inc. sr. unsec. FRN 1.311s, 2018 2,000,000 1,978,500 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,000,000 996,250 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN, 2.236s, 2023 2,000,000 1,962,116 iStar, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 R 2,000,000 1,860,000 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 3,000,000 2,992,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. sub. notes 6 1/2s, 2018 1,790,000 1,745,250 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 2,000,000 1,892,500 Royal Bank of Scotland Group PLC sr. unsec. unsub. FRB 1.543s, 2017 (United Kingdom) 1,149,000 1,145,134 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 1,500,000 1,230,000 Wells Fargo & Co. sr. unsec. unsub. FRN 1.975s, 2021 2,000,000 2,000,000 Wells Fargo Bank, NA sr. unsec. FRN Ser. BKNT, 1.358s, 2018 2,000,000 2,002,554 Health care (1.0%) Actavis Funding SCS company guaranty sr. unsec. unsub. FRN 1.757s, 2020 (Luxembourg) 2,000,000 1,986,324 CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5 1/8s, 2018 1,000,000 1,003,750 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 1,268,000 1,344,080 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.012s, 2020 1,805,000 1,777,925 28 Floating Rate Income Fund CORPORATE BONDS AND NOTES (13.3%)* cont. Principal amount Value Technology (0.9%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 $2,000,000 $1,230,000 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 2,188,000 2,204,410 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 1,235,000 1,309,100 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 670,000 661,625 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,365,000 494,813 Utilities and power (1.0%) AES Corp./Virginia (The) sr. unsec. FRN 3.414s, 2019 3,000,000 2,850,000 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 2,000,000 1,853,750 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 2,000,000 1,832,118 Total corporate bonds and notes (cost $94,960,983) PREFERRED STOCKS (0.1%)* Shares Value HSBC USA, Inc. $0.88 pfd. 39,050 $807,945 Total preferred stocks (cost $875,910) COMMON STOCKS (—%)* Shares Value Tribune Media Co. Class 1C F 591,290 $147,822 Total common stocks (cost $—) SHORT-TERM INVESTMENTS (6.5%)* Shares Value Putnam Short Term Investment Fund 0.41% L 41,683,464 $41,683,464 Total short-term investments (cost $41,683,464) TOTAL INVESTMENTS Total investments (cost $702,324,825) Key to holding’s abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $639,703,495. † This security is non-income-producing. Floating Rate Income Fund 29 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $103,740 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $7,090,461) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 4/20/16 $12,491 $12,155 $336 Credit Suisse International Canadian Dollar Buy 4/20/16 12,935 12,595 340 Deutsche Bank AG Euro Buy 3/16/16 1,085,010 1,062,020 22,990 Euro Sell 3/16/16 1,085,010 1,094,709 9,699 HSBC Bank USA, National Association Canadian Dollar Sell 4/20/16 230,906 224,558 (6,348) JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/20/16 693,456 675,094 (18,362) Euro Buy 3/16/16 1,088,275 1,098,211 (9,936) Euro Sell 3/16/16 1,088,275 1,065,220 (23,055) State Street Bank and Trust Co. Canadian Dollar Buy 4/20/16 22,470 20,931 1,539 UBS AG Canadian Dollar Sell 4/20/16 1,842,296 1,792,959 (49,337) WestPac Banking Corp. Canadian Dollar Buy 4/20/16 32,892 32,009 883 Total 30 Floating Rate Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $147,822 Total common stocks —­ —­ Corporate bonds and notes —­ 85,001,239 —­ Preferred stocks 807,945 —­ —­ Senior loans —­ 514,688,366 —­ Short-term investments 41,683,464 —­ —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(71,251) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 31 Statement of assets and liabilities 2/29/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $660,641,361) $600,645,372 Affiliated issuers (identified cost $41,683,464) (Notes 1 and 5) 41,683,464 Cash 609,919 Interest and other receivables 5,197,791 Receivable for shares of the fund sold 2,224,611 Receivable for investments sold 12,236,965 Unrealized appreciation on forward currency contracts (Note 1) 35,787 Prepaid assets 31,482 Total assets LIABILITIES Payable for investments purchased 19,826,087 Payable for shares of the fund repurchased 1,539,980 Payable for compensation of Manager (Note 2) 288,898 Payable for custodian fees (Note 2) 7,760 Payable for investor servicing fees (Note 2) 166,098 Payable for Trustee compensation and expenses (Note 2) 112,025 Payable for administrative services (Note 2) 2,579 Payable for distribution fees (Note 2) 190,366 Distributions payable to shareholders 562,864 Unrealized depreciation on forward currency contracts (Note 1) 107,038 Other accrued expenses 158,201 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $776,408,553 Distributions in excess of net investment income (Note 1) (566,428) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (76,069,537) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (60,069,093) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 32 Floating Rate Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($272,430,222 divided by 33,584,148 shares) $8.11 Offering price per class A share (100/99.00 of $8.11)* $8.19 Net asset value and offering price per class B share ($14,950,711 divided by 1,844,172 shares)** $8.11 Net asset value and offering price per class C share ($89,412,466 divided by 11,030,500 shares)** $8.11 Net asset value and redemption price per class M share ($4,047,668 divided by 499,128 shares) $8.11 Offering price per class M share (100/99.25 of $8.11)* $8.17 Net asset value, offering price and redemption price per class R share ($504,448 divided by 62,212 shares) $8.11 Net asset value, offering price and redemption price per class Y share ($258,357,980 divided by 31,819,841 shares) $8.12 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 33 Statement of operations Year ended 2/29/16 INVESTMENT INCOME Interest (including interest income of $80,264 from investments in affiliated issuers) (Note 5) $36,488,083 Dividends 34,833 Total investment income EXPENSES Compensation of Manager (Note 2) 4,087,472 Investor servicing fees (Note 2) 1,046,837 Custodian fees (Note 2) 24,283 Trustee compensation and expenses (Note 2) 46,663 Distribution fees (Note 2) 1,855,949 Administrative services (Note 2) 19,341 Other 370,541 Total expenses Expense reduction (Note 2) (1,331) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (10,837,959) Net increase from payments by affiliates (Note 2) 1,875 Net realized gain on foreign currency transactions (Note 1) 506,257 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (288,520) Net unrealized depreciation of investments during the year (44,866,744) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Floating Rate Income Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 2/29/16 Year ended 2/28/15 Operations: Net investment income $29,073,161 $33,718,640 Net realized gain (loss) on investments and foreign currency transactions (10,329,827) 883,505 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (45,155,264) (23,093,680) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,232,693) (14,454,588) Class B (630,051) (649,643) Class C (3,355,857) (3,668,340) Class M (180,652) (192,874) Class R (19,619) (21,121) Class Y (13,117,638) (14,676,429) From return of capital Class A (548,943) — Class B (28,274) — Class C (150,594) — Class M (8,107) — Class R (880) — Class Y (588,655) — Decrease from capital share transactions (Note 4) (67,305,479) (211,789,014) Total decrease in net assets NET ASSETS Beginning of year 764,282,867 998,226,411 End of year (including distributions in excess of net investment income of $566,428 and $602,086, respectively) The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment return Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ of capital­ distributions fees end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ February 29, 2016­ $8.79­ .34­ (.65) (.35) (.02) —­ $8.11­ $272,430­ 1.02­ 3.98­ 46­ February 28, 2015­ 9.00­ .34­ (.21) .13­ (.34) —­ —­ 8.79­ 1.46­ 310,048­ .99­ 3.78­ 43† February 28, 2014­ 8.94­ .35­ .06­ .41­ (.35) —­ — ­ d 9.00­ 4.68­ 443,679­ 1.02­ 3.85­ 64† February 28, 2013­ 8.75­ .42­ .21­ .63­ (.44) —­ —­ d 8.94­ 7.42­ 293,610­ 1.03­ 4.81­ 63† February 29, 2012­ 8.93­ .41­ (.17) .24­ (.42) —­ d —­ d 8.75­ 2.91­ 217,707­ 1.03­ 4.73­ 65† Class B­ February 29, 2016­ $8.78­ .32­ (.65) (.33) (.01) —­ $8.11­ $14,951­ 1.22­ 3.78­ 46­ February 28, 2015­ 9.00­ .32­ (.22) .10­ (.32) —­ —­ 8.78­ 1.14­ 16,534­ 1.19­ 3.59­ 43† February 28, 2014­ 8.94­ .33­ .06­ .39­ (.33) —­ —­ d 9.00­ 4.47­ 19,546­ 1.22­ 3.65­ 64† February 28, 2013­ 8.75­ .41­ .21­ .62­ (.43) —­ —­ d 8.94­ 7.21­ 11,837­ 1.23­ 4.61­ 63† February 29, 2012­ 8.93­ .40­ (.17) .23­ (.41) —­ d —­ d 8.75­ 2.76­ 9,539­ 1.23­ 4.56­ 65† Class C­ February 29, 2016­ $8.78­ .28­ (.65) (.29) (.01) —­ $8.11­ $89,412­ 1.77­ 3.23­ 46­ February 28, 2015­ 9.00­ .27­ (.22) .05­ (.27) —­ —­ 8.78­ .58­ 108,399­ 1.74­ 3.04­ 43† February 28, 2014­ 8.93­ .28­ .07­ .35­ (.28) —­ —­ d 9.00­ 4.01­ 126,350­ 1.77­ 3.11­ 64† February 28, 2013­ 8.75­ .36­ .20­ .56­ (.38) —­ —­ d 8.93­ 6.51­ 91,013­ 1.78­ 4.06­ 63† February 29, 2012­ 8.93­ .35­ (.17) .18­ (.36) —­ d —­ d 8.75­ 2.15­ 81,185­ 1.78­ 4.01­ 65† Class M­ February 29, 2016­ $8.79­ .34­ (.66) (.34) (.02) —­ $8.11­ $4,048­ 1.07­ 3.93­ 46­ February 28, 2015­ 9.00­ .33­ (.21) .12­ (.33) —­ —­ 8.79­ 1.41­ 4,707­ 1.04­ 3.74­ 43† February 28, 2014­ 8.94­ .34­ .07­ .41­ (.35) —­ — ­ d 9.00­ 4.63­ 5,646­ 1.07­ 3.82­ 64† February 28, 2013­ 8.75­ .42­ .21­ .63­ (.44) —­ — ­ d 8.94­ 7.37­ 5,592­ 1.08­ 4.78­ 63† February 29, 2012­ 8.93­ .41­ (.17) .24­ (.42) —­ d —­ d 8.75­ 2.88­ 4,921­ 1.08­ 4.68­ 65† Class R­ February 29, 2016­ $8.78­ .32­ (.65) (.33) (.01) —­ $8.11­ $504­ 1.27­ 3.72­ 46­ February 28, 2015­ 9.00­ .31­ (.21) .10­ (.32) —­ —­ 8.78­ 1.09­ 658­ 1.24­ 3.55­ 43† February 28, 2014­ 8.94­ .32­ .07­ .39­ (.33) —­ —­ d 9.00­ 4.42­ 635­ 1.27­ 3.61­ 64† February 28, 2013­ 8.75­ .40­ .21­ .61­ (.42) —­ — ­ d 8.94­ 7.16­ 468­ 1.28­ 4.56­ 63† February 29, 2012­ 8.93­ .39­ (.17) .22­ (.40) —­ d — ­ d 8.75­ 2.66­ 509­ 1.28­ 4.50­ 65† Class Y­ February 29, 2016­ $8.80­ .36­ (.65) (.37) (.02) —­ $8.12­ $258,358­ .77­ 4.23­ 46­ February 28, 2015­ 9.01­ .36­ (.21) .15­ (.36) —­ —­ 8.80­ 1.71­ 323,936­ .74­ 4.04­ 43† February 28, 2014­ 8.95­ .37­ .06­ .43­ (.37) —­ — ­ d 9.01­ 4.94­ 402,370­ .77­ 4.10­ 64† February 28, 2013­ 8.76­ .45­ .21­ .66­ (.47) —­ —­ d 8.95­ 7.69­ 267,654­ .78­ 5.06­ 63† February 29, 2012­ 8.94­ .44­ (.18) .26­ (.44) —­ d —­ d 8.76­ 3.19­ 126,494­ .78­ 5.01­ 65† See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Floating Rate Income Fund Floating Rate Income Fund 37 Financial highlights (Continued) † Reflects revision of portfolio turnover rate. The portfolio turnover rates previously reported were the following: February 28, 2015 79% February 28, 2014 127 February 28, 2013 90 February 29, 2012 100 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 38 Floating Rate Income Fund Notes to financial statements 2/29/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 1, 2015 through February 29, 2016. Putnam Floating Rate Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income. Preservation of capital is a secondary goal. The fund invests mainly in corporate loans and debt securities that have floating rates of interest and other corporate debt securities. Under normal circumstances, the fund will invest at least 80% of its net assets in income-producing floating rate loans and other floating rate debt securities. This policy may be changed only after 60 days’ notice to shareholders. The fund invests mainly in obligations of U.S. issuers that are below-investment-grade in quality (having credit characteristics similar to “junk bonds”). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Floating Rate Income Fund 39 Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 40 Floating Rate Income Fund Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $107,038 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Floating Rate Income Fund 41 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 29, 2016, the fund had a capital loss carryover of $67,586,578 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $398,709 $4,034,452 $4,433,161 * 20,957,967 N/A 20,957,967 February 28, 2017 42,195,450 N/A 42,195,450 February 28, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $8,425,416 of certain losses recognized during the period from November 1, 2015 to February 29, 2016 to its fiscal year ending February 28, 2017. Distributions to shareholders The fund declares a distribution each day based upon the projected net investment income, for a specified period, calculated as if earned prorata throughout the period on a daily basis. Such distributions are recorded daily and paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, late year loss deferrals and dividends payable. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $499,007 to decrease distributions in excess of net investment income, $80,471 to increase paid-in capital and $579,478 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $548,129 Unrealized depreciation (60,601,660) Net unrealized depreciation (60,053,531) Capital loss carry forward (67,586,578) Post-October capital loss deferral (8,425,416) Cost for federal income tax purposes $702,382,367 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 42 Floating Rate Income Fund Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $1,875 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $433,493 ClassR 732 ClassB 23,423 ClassY 438,309 ClassC 144,407 Total ClassM 6,473 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,331 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $464, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Floating Rate Income Fund 43 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $757,112 ClassM 13,569 ClassB 73,625 ClassR 2,584 ClassC 1,009,059 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,376 and $132 from the sale of classA and classM shares, respectively, and received $2,917 and $996 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $110 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $316,638,625 $404,565,581 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 44 Floating Rate Income Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 2/29/16 Year ended 2/28/15 ClassA Shares Amount Shares Amount Shares sold 13,492,815 $115,946,002 12,309,837 $109,577,005 Shares issued in connection with reinvestment of distributions 1,344,841 11,493,523 1,462,923 13,000,622 14,837,656 127,439,525 13,772,760 122,577,627 Shares repurchased (16,531,463) (141,118,084) (27,779,010) (246,720,676) Net decrease Year ended 2/29/16 Year ended 2/28/15 ClassB Shares Amount Shares Amount Shares sold 392,101 $3,380,614 249,611 $2,217,812 Shares issued in connection with reinvestment of distributions 69,316 591,816 65,275 579,416 461,417 3,972,430 314,886 2,797,228 Shares repurchased (499,632) (4,254,266) (604,759) (5,367,369) Net decrease Year ended 2/29/16 Year ended 2/28/15 ClassC Shares Amount Shares Amount Shares sold 1,912,700 $16,363,550 2,116,034 $18,863,725 Shares issued in connection with reinvestment of distributions 361,484 3,088,649 364,955 3,238,359 2,274,184 19,452,199 2,480,989 22,102,084 Shares repurchased (3,586,406) (30,609,059) (4,183,293) (37,059,561) Net decrease Year ended 2/29/16 Year ended 2/28/15 ClassM Shares Amount Shares Amount Shares sold 57,691 $499,345 85,462 $762,989 Shares issued in connection with reinvestment of distributions 21,162 180,850 20,682 183,667 78,853 680,195 106,144 946,656 Shares repurchased (115,492) (986,105) (197,727) (1,760,904) Net decrease Year ended 2/29/16 Year ended 2/28/15 ClassR Shares Amount Shares Amount Shares sold 49,978 $419,115 20,575 $181,709 Shares issued in connection with reinvestment of distributions 2,181 18,821 2,382 21,121 52,159 437,936 22,957 202,830 Shares repurchased (64,898) (558,103) (18,560) (166,285) Net increase (decrease) Floating Rate Income Fund 45 Year ended 2/29/16 Year ended 2/28/15 ClassY Shares Amount Shares Amount Shares sold 11,766,010 $100,649,404 18,014,929 $160,305,854 Shares issued in connection with reinvestment of distributions 710,720 6,071,285 670,595 5,961,499 12,476,730 106,720,689 18,685,524 166,267,353 Shares repurchased (17,481,702) (148,482,836) (26,519,117) (235,607,997) Net decrease Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $14,658,513 $331,307,040 $304,282,089 $80,264 $41,683,464 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $5,900,000 46 Floating Rate Income Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Statement Statement Derivatives not accounted for of assets and of assets and as hedging instruments under liabilities liabilities ASC 815 location Fair value location Fair value Foreign exchange contracts Receivables $35,787 Payables $107,038 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $506,888 $506,888 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(287,526) $(287,526) Total Floating Rate Income Fund 47 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $336 $340 $32,689 $— $— $1,539 $— $883 $35,787 Total Assets $— $— $— Liabilities: Forward currency contracts # — — — 6,348 51,353 — 49,337 — 107,038 Total Liabilities $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— Net amount $336 $340 $32,689 $(6,348) $(51,353) $1,539 $(49,337) $883 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Federal tax information (Unaudited) For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $4,045,296 of distributions paid as qualifying to be taxed as interest-related dividends, and no amount to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 48 Floating Rate Income Fund Floating Rate Income Fund 49 About the Trustees Independent Trustees 50 Floating Rate Income Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of February 29, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Floating Rate Income Fund 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Associate General Counsel, Putnam Investments, Vice President and BSA Compliance Officer Putnam Investment Management, and Putnam Since 2002 Retail Management (2003–2015) Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 52 Floating Rate Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Independent Registered Mark C. Trenchard Public Accounting Firm Steven D. Krichmar Vice President and KPMG LLP Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Floating Rate Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees February 29, 2016	$91,677	$ — $7,400	$ — February 28, 2015	$88,327	$ — $7,220	$ — For the fiscal years ended February 29, 2016 and February 28, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $7,400 and $7,220 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
